Motion denied and proceeding dismissed. (.1) There is no sufficient showing on the moving papers and the transcripts of the hearings before the magistrate, of conduct of the character that within the authorities would warrant the granting of the motion for a reference herein. (Matter of Tighe, 97 App. Div. 28; Matter of Baker, 94 id. 278; Matter of Snitken, 161 id. 516.) (2) Upon the same papers, the conduct of the petitioner and his brother was provocative, but whether in any particular instance it would warrant the prosecution of a charge of disorderly conduct or any other form of discipline we need not pass upon at this time. (3) The term “ shut up',” used by the respondent in People v. Tapanese, was not in good taste, even though provoked, but such an isolated instance is wholly insufficient to warrant the proceedings invoked by the petitioner herein. (Matter of Snitken, supra.) .Present — Lazansky, P. J., Rich, Kapper, Seeger and Carswell, JJ.